OPINION OF THE COURT
GREENBERG, Circuit Judge.
A grand jury indicted appellant Fathy Hassanin for two counts of bank larceny contrary to 18 U.S.C. §§ 2113(b) and 2. Pursuant to a plea agreement he pleaded guilty to the second count of the indictment. The district court calculated his total offense level as 17 which with his criminal history category of I established his sentencing range at 24 to 30 months. The court in fact sentenced Hassanin to a custodial term of 24 months followed by a two-year term of supervised release. The court did not impose a fine because of Hassanin’s inability to pay a fine. Hassanin has appealed. *570Hassanin’s attorney filed a brief pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967), indicating “that a complete view of the record reveals that there are no non-frivolous issues for appellate review.” Br. of Appellant at 4. The United States Attorney has filed a brief agreeing. We have examined this matter and have concluded that any possible issue with respect to the calculation of the loss and with respect to the court declining to depart downwards (to the extent that we have jurisdiction to consider the issue) would be completely frivolous and that there are no other bases on which Hassanin could predicate a non-frivolous appeal. Consequently, we will affirm the judgment of sentence and conviction entered January 30, 2002, and will grant the motion of Hassanin’s attorney to be relieved as his counsel.